Name: Council Regulation (EC) NoÃ 54/2007 of 22 January 2007 amending Regulation (EEC) NoÃ 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  leather and textile industries;  Asia and Oceania;  trade
 Date Published: nan

 25.1.2007 EN Official Journal of the European Union L 18/1 COUNCIL REGULATION (EC) No 54/2007 of 22 January 2007 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) As from 1 January 2007, the European Union includes two new Member States, Romania and Bulgaria. Article 6(7) of the Act of Accession provides that the quantitative restrictions applied by the Community on imports of textile and clothing products are to be adjusted to take account of the accession of the new Member States to the Community. The quantitative restrictions applicable to imports of certain textile products from third countries into the enlarged Community should consequently be adjusted so as to cover imports into the two new Member States. This necessitates amendments to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1). (2) In order to prevent the enlargement of the Community from having restrictive effects on trade, it is appropriate, when amending the quantities, to use a methodology which takes into account, for the purpose of adjusting the new quota levels, the traditional imports into the new Member States. A formula consisting of the average of the last three years' imports into the two new Member States originating in third countries, provides an adequate measurement of those historical flows. A growth rate has been added. The years 2003 to 2005 have been selected as the most significant, as they represent the latest available information about the two new Member States' imports in textiles and clothing. (3) Accordingly, Annexes V and VII to Regulation (EEC) No 3030/93 should be amended to list quota levels applicable from the date of the enlargement, namely 1 January 2007. (4) All provisions of Regulation (EEC) No 3030/93 should be adapted so as to apply to imports into the new Member States. Consequently, the initials of the new Member States should be inserted in Annex III. (5) Regulation (EEC) No 3030/93 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3030/93 is amended as follows: 1. in Article 2, paragraph 9 is replaced by the following: 9. The release for free circulation in one of the new Member States acceding to the European Union on 1 January 2007, namely Romania and Bulgaria, of textile products which are subject to quantitative limits or to surveillance in the Community and which have been shipped before 1 January 2007 and enter the two new Member States on or after 1 January 2007 shall be subject to presentation of an import authorisation. Such import authorisation shall be granted automatically and without quantitative limitation by the competent authorities of the Member State concerned, upon adequate proof, such as the bill of lading, that the products have been shipped before 1 January 2007. Such licences shall be communicated to the Commission.; 2. in Article 5, the second paragraph is replaced by the following: The release for free circulation of textile products sent from one of the Member States acceding to the European Union on 1 January 2007 to a destination outside the Community for processing before 1 January 2007, and re-imported into the same Member State on or after that date, shall upon adequate proof, such as the export declaration, not be subject to quantitative limits or import authorisation requirements. The competent authorities of the Member State concerned shall provide information on those imports to the Commission.; 3. in Annex III, the second indent of Article 28(6) shall be replaced by the following:  two letters identifying the intended Member State of destination, or group of such Member States, as follows: AT = Austria BG = Bulgaria BL = Benelux CY = Cyprus CZ = Czech Republic DE = Federal Republic of Germany DK = Denmark EE = Estonia GR = Greece ES = Spain FI = Finland FR = France GB = United Kingdom HU = Hungary IE = Ireland IT = Italy LT = Lithuania LV = Latvia MT = Malta PL = Poland PT = Portugal RO = Romania SE = Sweden SI = Slovenia SK = Slovakia; 4. Annex V is replaced by the text set out in Part A of the Annex to this Regulation; 5. in Annex VII, the table is replaced by the table set out in Part B of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 35/2006 (OJ L 7, 12.1.2006, p. 8). ANNEX PART A Annex V is replaced by the following: ANNEX V COMMUNITY QUANTITATIVE LIMITS Applicable for the year 2007 (The complete description of the goods is shown in Annex I) Community quantitative limits Third country Category Unit 2007 BELARUS GROUP IA 1 tonnes 1 586 2 tonnes 6 643 3 tonnes 242 GROUP IB 4 1 000 pieces 1 839 5 1 000 pieces 1 105 6 1 000 pieces 1 705 7 1 000 pieces 1 377 8 1 000 pieces 1 160 GROUP IIA 9 tonnes 363 20 tonnes 329 22 tonnes 524 23 tonnes 255 39 tonnes 241 GROUP IIB 12 1 000 pairs 5 959 13 1 000 pieces 2 651 15 1 000 pieces 1 726 16 1 000 pieces 186 21 1 000 pieces 930 24 1 000 pieces 844 26/27 1 000 pieces 1 117 29 1 000 pieces 468 73 1 000 pieces 329 83 tonnes 184 GROUP IIIA 33 tonnes 387 36 tonnes 1 312 37 tonnes 463 50 tonnes 207 GROUP IIIB 67 tonnes 359 74 1 000 pieces 377 90 tonnes 208 GROUP IV 115 tonnes 268 117 tonnes 2 312 118 tonnes 471 CHINA GROUP IA 2 (including 2a) tonnes 70 636 GROUP IB 4 (1) 1 000 pieces 595 624 5 1 000 pieces 220 054 6 1 000 pieces 388 528 7 1 000 pieces 90 829 GROUP IIA 20 tonnes 18 518 39 tonnes 14 862 GROUP IIB 26 1 000 pieces 29 736 31 1 000 pieces 250 209 GROUP IV 115 tonnes 5 347 Appendix A to Annex V Category Third Country Remarks 4 China For the purpose of setting off exports against the agreed levels a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the agreed levels. The export licence concerning these products must bear, in box 9, the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied  PART B In Annex VII the table is replaced by the following: Table COMMUNITY QUANTITATIVE LIMITS FOR GOODS RE-IMPORTED UNDER OUTWARD PROCESSING TRAFFIC (The complete description of the goods is shown in Annex I) Community quantitative limits Third country Category Unit 2007 BELARUS GROUP IB 4 1 000 pieces 5 796 5 1 000 pieces 8 079 6 1 000 pieces 10 775 7 1 000 pieces 8 088 8 1 000 pieces 2 754 GROUP IIB 12 1 000 pairs 5 445 13 1 000 pieces 853 15 1 000 pieces 4 723 16 1 000 pieces 962 21 1 000 pieces 3 142 24 1 000 pieces 809 26/27 1 000 pieces 3 938 29 1 000 pieces 1 596 73 1 000 pieces 6 119 83 tonnes 813 GROUP IIIB 74 1 000 pieces 1 067 CHINA GROUP IB 4 1 000 pieces 450 5 1 000 pieces 977 6 1 000 pieces 3 589 7 1 000 pieces 970 GROUP IIB 26 1 000 pieces 1 707 31 1 000 pieces 13 681 (1) See Appendix A.